PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that the trial court abused its discretion in not re-opening the case on re-hearing to consider whether Ordinance No. 73-78 of Dade County repealed Ordinance No. 11-24.
Accordingly, the final judgment appealed is reversed and the cause remanded for further proceedings consistent with the views herein expressed.
Reversed and remanded.
CROSS, OWEN and MAGER, JJ., concur.